DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 					Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the cited reference does not disclose or suggest each sub-bitstream of the N multicast sub-bitstreams is transmitted to a multicast address of the N multicast address and for a given field of view of a user, the terminal obtains M sub-bitstreams via M sub-streams. The Examiner respectfully disagrees.
Huang discloses obtaining M target sub-bitstreams in parallel based on M multicast addresses respectively corresponding to the M target sub-bitstreams, wherein a spatial area in the VR video provided by the M target sub-bitstreams corresponds to a field of view of a user, wherein the N sub-bitstreams comprise the M target sub-bitstreams. For example, Huang discloses that the streaming client makes a request for joining a multicast group to receive the panoramic video file according to the multicast group list and the viewing angle; see at least paragraph 0197-0202 and 0246 and returning a multicast group list and viewing angle relationship information corresponding to the selected video; see at least paragraph 0187. Furthermore, media presentation description returned by the server includes URLs of video files of the video; see at least paragraphs 0188 and 0190, 0192.
Furthermore, it is true that Huang discloses receiving the auxiliary FOV video file via unicast as shown in Fig. 8, but the claim does not require that the M target sub-streams are received via multicast. The independent claims recite “obtaining….M target sub-streams in parallel based on M multicast address, in this case based on the multicast address list shown in step 2.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
Claims 1, 5, 8 and 12 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2019/0387214).
Regarding claim 1, Huang discloses a method for playing a virtual reality (VR) video performed by a terminal, the method comprising:
sending a video request message to a server, wherein the video request message is used to request for a virtual reality (VR) video, wherein the VR video comprises N sub-bitstreams (sending a request for a panoramic video to a server wherein each program includes video streams of panoramic video files; see at least paragraphs 0105 and 0186-0187), wherein each sub-bitstream of the N sub-bitstreams provides a spatial domain portion of the VR video (multiple panoramic video files corresponding to the user’s current viewing angle; see at least paragraph 0185-0202);
receiving a video response message from the server, wherein the video response message indicates N multicast addresses of the N sub- bitstreams, wherein each sub0bitstream of the N multicast sub-bitstreams is transmitted to a multicast address of the N multicast address (returning a multicast group list and viewing angle relationship information corresponding to the selected video; see at least paragraph 0187. Furthermore, media presentation description returned by the server includes URLs of video files of the video; see at least paragraphs 0188 and 0190, 0192); and
obtaining, based on a field of view of a user, M target sub-bitstreams in parallel based on M multicast addresses respectively corresponding to the M target sub-bitstreams of the field of view, wherein the N sub-bitstreams include the M target sub-bitstreams (the streaming client makes a request for joining a multicast group to receive the panoramic video file according to the multicast group list and the viewing angle; see at least paragraph 0197-0202 and 0246 and returning a multicast group list and viewing angle relationship information corresponding to the selected video; see at least paragraph 0187. Furthermore, media presentation description returned by the server includes URLs of video files of the video; see at least paragraphs 0188 and 0190, 0192),
wherein the N multicast addresses include the M multicast addresses (see at least paragraph 0187), and
wherein M is an integer greater than 1 and less than N (the server generates N panoramic video files, in one example, the server generates 6 panoramic video files and 8 auxiliary FOV video files, i.e. N > 1); see at least paragraphs 0172-0174. After determining the user’s position, the server sends a panoramic video file and an auxiliary FOV video file and the player starts playing them simultaneously; see at least paragraphs 0179- 0182, i.e. M > 1 in this case M is 2 video files. Since N can be 6 or 8 and M can be 2 in this example, therefore, N > M > 1).

Regarding claim 2, Huang discloses the method according to claim 1, wherein the VR video response message further comprises feature description information of the N sub-bitstreams, and
wherein the feature description information comprises:
spatial location information of each sub-bitstream of the N sub-bitstreams, and image quality description information of each sub-bitstream of the N sub- bitstreams (see at least paragraphs 0034, 0106-0107, 0110-0111).

Regarding claim 3, Huang discloses the method according to claim 2, wherein the method comprises:
selecting at least one sub-bitstream from the N sub-bitstreams in the current field of view area as a high-resolution sub-bitstream (see at least paragraph 0003), and
selecting at least one sub-bitstream from the N sub-bitstreams in an area other than the current field of view area as a low-resolution sub-bitstream (see at least paragraph 0003).

Regarding claim 4, Huang discloses the method according to claim 1, wherein the VR video further comprises N sub bitstreams of dynamic adaptive streaming (see at least paragraph 0165), and
wherein the VR video response message further indicates N unicast addresses respectively corresponding to the N sub-bitstreams of dynamic adaptive streaming (see at least paragraphs 0165, 0188 and 0200), 
wherein before the obtaining the M target sub-bitstreams based on the M multicast addresses, the method further comprises obtaining M sub-bitstream of dynamic adaptive streaming respectively corresponding to the M target sub-bitstreams from the N sub-bitstreams of dynamic adaptive streaming based on M unicast addresses of the M sub- bitstreams of dynamic adaptive streaming (see at least paragraphs 0165, 0188 and 0200),
wherein the N unicast addresses comprise the M unicast addresses (see at least paragraphs 0165, 0188 and 0200).

Claim 5 is rejected on the same grounds as claim 1.

Regarding claim 6, Huang discloses the method according to claim 5, wherein before the receiving, the method further comprises:
determining the N sub-bitstreams and the N multicast addresses respectively corresponding to the N sub-bitstreams, wherein N is an integer greater than 1 (returning a multicast group list and viewing angle relationship information corresponding to the selected video; see at least paragraph 0187. Furthermore, media presentation description returned by the server includes URLs of video files of the video; see at least paragraphs 0188 and 0190, 0192); and
separately transmitting the N sub-bitstreams to the corresponding N multicast addresses (the streaming client makes a request for joining a multicast group to receive the panoramic video file according to the multicast group list and the viewing angle; see at least paragraph 0197-0202 and 0246).

	Claim 7 is rejected on the same grounds as claim 2.
	Claim 8 is rejected on the same grounds as claim 1.
	Claim 9 is rejected on the same grounds as claim 2.
	Claim 10 is rejected on the same grounds as claim 3.
	Claim 11 is rejected on the same grounds as claim 4.
	Claim 12 is rejected on the same grounds as claim 5.
	Claim 13 is rejected on the same grounds as claim 6.
	Claim 14 is rejected on the same grounds as claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426